Citation Nr: 1237062	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  09-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for prostate cancer due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1965 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Board remanded the case for further development in June 2011.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran does not have confirmed duty or visitation in the Republic of Vietnam and is not shown to have been exposed to Agent Orange in service. 

2.  Prostate cancer is not etiologically related to active service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 30309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a July 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection based on exposure to Agent Orange, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The July 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not necessary.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease of the prostate or chronic symptoms of prostate cancer shown in service, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between currently diagnosed prostate cancer and service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that a VA examination is not necessary for disposition of the claim.  
See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of prostate cancer would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value.  The Court has held that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461(1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was predicated on the existence of evidence of both an in-service injury or event and a current diagnosis, and the duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, and private treatment records.  The RO has made additional efforts to verify through official sources the Veteran's claimed duty or visitation to the Republic of Vietnam and his claimed exposure to herbicide agents in Thailand.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  

The Veteran has claimed that he had exposure to Agent Orange while stationed in Thailand, and asserts that his barracks were located near the perimeter fence where Agent Orange was sprayed.  While the Veteran's representative contends in an October 2012 Informal Hearing Presentation (IHP) that an August 2011 email correspondence from the Air Force Historical Research Agency is not adequate for development purposes because it did not address the use of commercial herbicides in Thailand and did not address the CHECO report or photographs submitted by an individual who served with the Veteran; the Board finds that a memorandum provided by the Compensation and Pension Service (C&P Memorandum) adequately addresses the question of the use of commercial herbicides in Thailand and addresses findings from the Project CHECO Southeast Asia Report.  The Board finds that an August 2011 Defense Personnel Records Information Retrieval System (DPRIS) response to the initial U.S. Army and Joint Services Records Research Center (JSRRC) inquiry adequately addresses whether Agent Orange or other tactical herbicide agents were used at the Ubon Royal Thai Air Force Base (RTAFB).  For these reasons, the Board finds that development completed in this case is adequate, that VA has complied with procedures for determining whether the Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam as delineated in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o), and that the development completed complies with the terms of the June 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

The Board finds that the email correspondence Air Force Historical Research Agency provides additional evidence in support of the official findings provided by C&P Memorandum and by the JSRRC inquiry.  It is within the province of the Board as a fact finder to addressing the credibility and probative value of lay evidence and associated photographs that the Veteran has submitted in conjunction with his claim against conflicting evidence provided by the Air Force Historical Research Agency.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).  The Board finds, given that the research does not establish the use of Agent Orange or other tactical herbicide agents in Thailand where the Veteran was stationed, and givin the Board's findings with respect to the Veteran's credibility, that additional development is not needed in this case to determine the precise location of the Veteran's barracks in Thailand.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).   In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii) (2011); see also VAOPGCPREC 27-97.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e) (2011). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that he was exposed to Agent Orange while serving in Vietnam, and that he now has prostate cancer that is related to the exposure.  The Veteran alternately contends that he was exposed to Agent Orange while stationed in Ubon, Thailand.  Private treatment records from Pacific Radiation and Oncology and the Queens Medical Center dated in 2007 and 2008 show that the Veteran has currently diagnosed prostate cancer; he was first diagnosed with prostate cancer in August 2007.  However, the record does not show that the Veteran's service involved duty or visitation in the Republic of Vietnam, nor does the evidence confirm exposure to a qualifying herbicide agent in Thailand to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony asserting service in Vietnam and exposure to herbicides in service, the Board finds that the weight of the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam, nor does he have confirmed exposure to an herbicide agent outside of Vietnam.  

The Veteran's DD Form 214 and personnel records show that he served in the United States Air Force as an airframe repairman.  The Veteran was eligible and authorized to wear the Vietnam Campaign Medal and the Vietnam Service Medal; however, these awards do not confirm service in Vietnam, nor do personnel records otherwise confirm any duty or visitation in the Republic of Vietnam.  See Haas at 1196.

A July 2008 correspondence from the JSRRC shows that they were unable to determine whether or not the Veteran had any in-country service in the Republic of Vietnam and service personnel records were submitted in order to assist the RO in making a determination.  
  
Service personnel records show that the Veteran had foreign service in Thailand from February 1967 to February 1968, but do not confirm any periods of temporary duty assignment or visitation in the Republic of Vietnam.  A November 1967 report from the Veteran's commander at the 8th Field Maintenance Squadron at the Ubon Republic of Thailand Air Force Base (RTAFB) for the period from January 1967 to November 1967 shows that the Veteran served as an airframe repairman and during that period was assigned to the to the 8th Field Maintenance Squadron Structural Repair Shop.  Specific tasks completed by the Veteran were described in detail with no reference to duty outside of the 8th Field Maintenance Squadron Structural Repair Shop.  The report stated that the Veteran was presently serving in Southeast Asia; however, service outside of the Ubon RTAFB in Thailand was not indicated, nor were any temporary duty assignments in the Republic of Vietnam indicated in the report.   

Service treatment records also indicate that the Veteran was located at the Ubon RTAFB, Thailand from February 1967 to December 1967.  Clinical treatment reports dated during this time document treatment at the 8th Tactical Dispensary for removal of metal filings or foreign bodies in the eyes and little finger on various occasions and for colds and an ear infection.  All of the Veteran's medical treatment was provided by the 8th Tactical Dispensary in Thailand during his period of foreign service.  Service treatment records do not reflect any complaints related to the Veteran's alleged herbicide exposure, and do not reflect any complaints, diagnoses, or treatment that could be related to current prostate cancer.  

The Veteran contends that he had qualifying service in the Republic of Vietnam and was thereby exposed to Agent Orange.  In his initial May 2008 informal claim for benefits, the Veteran stated, "I was in the Republic of Vietnam and Thailand 1967-1968" and alleged that his DD Form 214 showed his presence in country through display of awarded medals.  In a July 2008 application for compensation, VA Form 21-526, the Veteran indicated exposure "upon repairing aircraft carrying Agent Orange" and stated that he arrived at a military base in "Saigon, RVN" and at a later date was transferred to Ubon Air Force Base in Thailand.  

In later August 2009 and September 2009 statements, the Veteran alleged that he was stationed in Thailand and that he was sent on periods of temporary duty in mid-1967 in Vietnam to perform repair and recovery on F4 aircraft that had been forced to land at Phu Cat Air Base.  

In more recent March 2011 statements, the Veteran contends instead, that he was exposed to Agent Orange while stationed in Ubon RTAFB in Thailand and contends that his barracks were located near the perimeter fence line where Agent Orange was sprayed.  In May 2012, the Veteran again added that he was on the ground in Saigon while in transit to Thailand, and indicated that he performed TDY in South Vietnam at the Phu Cat Air Base.  
 
The Veteran has presented several different theories for entitlement to service connection, all based on alleged exposure to Agent Orange in service.  He asserts that he (1) repaired aircraft which carried Agent Orange; (2) set foot on land in Vietnam en route to Vietnam; (3) served temporary duty assignments in Vietnam; and (4) was exposed to Agent Orange outside of Vietnam at the Ubon RTAFB in Thailand.  The Veteran is competent to report such exposures; however, the Board finds, due to discrepancies in the Veteran's statements and due to the lack of corroborating evidence in official documents, that the Veteran's lay statements are not credible.  Similarly, the Board finds that lay statements from the Veteran's friend along with internet research with regard to herbicides used in Thailand do not provide credible evidence confirming the Veteran's actual exposure to tactical herbicide agents while stationed in Thailand.  

In that regard, in the Veteran's initial claim, he reported having service in the Republic of Vietnam and Thailand from 1967-1968, citing his DD 214 as proof of such service.  Despite this, personnel records show that the Veteran was in fact stationed in Thailand and not Vietnam.  In later statements, the Veteran amended his initial statement, indicating that he only stopped in Saigon while in transit to Thailand.  The Veteran's statements with respect to the nature and duration of this layover are not clear, nor is it clear from his statements whether he actually set foot on land in Vietnam on this stop-over.  In an October 2012 IHP, the Veteran's representative states that the Veteran contends that when he was en route to Thailand, his "plane" made a stop in Vietnam "to offload other passengers" whose destination was Vietnam as opposed to Thailand.  From this statement, it is not possible to determine whether the Veteran himself was offloaded from the plane, as his final destination was Thailand, and not Vietnam.  It was not until August 2009, after the RO's February 2009 denial of service connection, that the Veteran later alleged that he specifically served on temporary duty assignments in Vietnam.  The Board finds it unlikely that the Veteran would have served on temporary duty assignments at the Phu Cat Air Base in Vietnam, yet only mention presence in Vietnam associated with a layover in Saigon his formal claim for compensation.  

The Board finds it notable that the Veteran's DD Form 214, personnel records, and a search of the Veteran's unit history through the JSRRC all failed to confirm any duty or visitation to Vietnam.  No temporary duty service was indicated on the detailed report provided by the Veteran's commander at the 8th Field Maintenance Squadron for his period of service in Thailand.  Instead, a plain reading of the report indicates that the Veteran was located at the 8th Field Maintenance Squadron Structural Repair Shop in Thailand for the duration of his foreign service, and while the report did confirm work on an F4C aircraft, no temporary duty assignments in Vietnam was indicated in conjunction with this repair.  Finally, no locations outside of Thailand were listed under "Foreign Service" on the Veteran's personnel records.  The Board finds that in the context of reported the inconsistencies, the lack of corroborating evidence in the Veteran's official records weights heavily against the credibility of lay evidence presented by the Veteran.  The Board finds that the Veteran's lay statements are not credible, and the Board finds that the weight of the evidence demonstrates that the Veteran did not have actual duty or visitation in the Republic of Vietnam.  

Insomuch as the Veteran reported that he made repairs on a plane which carried Agent Orange, the Veteran has not provided any specific details with regard to this alleged exposure that can be corroborated, nor does he contend that he had actual contact with Agent Orange alleged to be on board his plane.  Because the Board has found that the Veteran is not credible in this case, absent evidence which corroborates any actual exposure to Agent Orange transported on board a plane in service, the Board finds that the Veteran's bare allegations in this regard are not sufficient to establish exposure to Agent Orange in service.  The C&P memorandum further provides, with respect the Veteran's contention with regard to exposure while servicing or working on aircraft, that there is no presumption of secondary exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  While the notation in the memorandum does not specifically discuss transport of Agent Orange, it does provide that there are no studies showing harmful health effects from secondary or remote herbicide contact.  For these reasons, the Board finds that the Veteran has not provided credible evidence establishing exposure to Agent Orange while making repairs on aircraft. 

The Veteran has also alleged exposure to an herbicide agent outside of Vietnam at the Ubon RTAFB in Thailand.  Regarding the Veteran's assertions of Agent Orange exposure in Thailand, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o).  The C&P Memorandum obtained in this case discusses herbicide use in Thailand during the Vietnam Era based on a review of the Department of Defense's (DoD's) inventory of herbicide operations, and the Project CHECO Southeast Asia Report, Base Defense in Thailand.  

The memorandum provides, regarding the Veteran's Thailand service, that limited testing of tactical herbicides were conducted in 1964 near Pranburi, Thailand; however, this location was not near any U.S. military installation or the RTAFB where the Veteran was located.  Tactical herbicides, such Agent Orange, were not used or stored in Thailand.  An August 2011 DPRIS response to a JSRRC inquiry confirms that Agent Orange and other tactical herbicide agents were not used at the Ubon Royal Thai Air Force Base (RTAFB), and email correspondence Air Force Historical Research Agency further confirms that the United States Air Force did not use Agent Orange around its perimeter fences in Thailand.  While the Veteran contends in lay statements that he was exposed to Agent Orange, which was sprayed along the fence line near his barracks in Thailand; the Board finds that evidence provided by C&P's research of the DoD's inventory of herbicide operations, the Project CHECO Southeast Asia Report, the JSRRC, and the Air Force Historical Research Agency showing that Agent Orange was not used Ubon RTAFB in Thailand outweigh the Veteran's statements with regard to exposure, which the Board finds are not credible.  

The Veteran contends that he was exposed to herbicides that were sprayed at the fence line near the perimeter of the base, and he contends that his barracks were located near the perimeter.  The Veteran has submitted internet articles in support of the contention that Veterans whose service involved duty on or near the perimeters of military bases, to include the RTAFB, "may have been exposed to herbicides."  The Veteran has submitted posts by Veterans on an internet website who state that they witnessed spraying of herbicides at the Ubon RTAFB in Thailand.  He also submitted a statement from a fellow service member, E.R., who states that their barracks were less than 10 feet from the perimeter wire, and that he witnessed spraying that drifted into the barracks.  E.R. provided photos of their barracks, and photos of buildings near a fence.  

While internet articles, internet posts from Veterans, and statements and photographs from E.R. indicate that spraying of herbicides or unidentified substances did occur around the perimeter of the Ubon RTAFB in Thailand; the C&P memorandum provides that "non-tactical (commercial) herbicides" were used within fenced perimeters on allied bases in Thailand.  However, the presumption for service connection for disease associated with exposure to certain herbicide agents does not apply to the use of commercial herbicide agents in Thailand.  38 C.F.R. § 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam, and lists the specific chemical agents at issue.  The Board finds, therefore, that while evidence submitted by the Veteran, to include internet articles, posts, and a lay statement from E.R., support a finding that commercial herbicides were used at the RTAFB in Thailand; they do verify the Veteran's claimed exposure to Agent Orange or other qualifying herbicide agent within the meaning of 38 C.F.R. § 3.307 in service.  The Board finds that the evidence provided from the official sources, to include the C&P memorandum, the JSRRC, and the Air Force Historical Research Agency, outweigh evidence provided by internet articles, chat boards, and by the Veteran's fellow service member in support of alleged Agent Orange exposure in Thailand.  

Absent qualifying service in Vietnam, and absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The Veteran may also establish service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As noted above, the Veteran is shown to have a current diagnosis of prostate cancer.  While internet articles, posts, a lay statement from E.R., and the C&P memorandum indicate that commercial herbicides were used at the RTAFB in Thailand; the Board finds that the Veteran is not credible in reporting his personal exposure to any commercial herbicides while stationed in Thailand.  Inconsistencies in the Veteran's lay statement regarding his alleged in-service exposure to Agent Orange have already been noted by the Board in assessing his credibility above, in addition to the lack of corroborating evidence in support of his various alleged exposures.  The inconsistencies in the Veteran's lay statements with regard to herbicide exposure in service tend to show that his statements were made purely for the sake of compensation, and the Board finds that this weighs against his credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Correspondence from the Air Force Historical Research Agency indicates that the barracks located at the RTAFB were built in the interior of the base and not near the perimeter fence, and response to a JSRRC inquiry shows that a review of historical information failed to confirm that the Veteran's sleeping quarters were near the perimeter of the base.  The Board finds that official sources fail to confirm the Veteran's alleged exposure to any commercial herbicides at the perimeter of the RTAFB in Thailand and this evidence weighs further against the Veteran's credibility, and the credibility of a statement provided by E.R. in support of the Veteran's claim.  Photographs provided by E.R. depict a building located near a fence, but do not confirm that the Veteran's barracks were located at the perimeter of the Ubon RTAFB in Thailand.  The Board finds, therefore, that Veteran has not established that he has had direct exposure to any commercial herbicides in service; nor has the Veteran provided medical evidence linking currently diagnosed prostate cancer to any tactical or commercial herbicide exposure in service.  

Service treatment records do not reflect any symptoms that can be related to currently diagnosed prostate cancer in service.  The Veteran did not have continuous symptoms related to prostate cancer after his separation from service.  Instead, private treatment records from Pacific Radiation and Oncology and the Queens Medical Center show that the Veteran's prostate cancer was first diagnosed in 2007, approximately 38 years after the Veteran's separation from service.  The Veteran has not provided competent, credible, and probative evidence which relates currently diagnosed prostate cancer to his period of service.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  To the extent that the Veteran contends that prostate cancer is related to service, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a medical nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Board finds that service connection for prostate cancer is not warranted on either a direct or presumptive basis.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for prostate cancer is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


